t c memo united_states tax_court allan judy n green petitioners v commissioner of internal revenue respondent docket no filed date chester a swart for petitioners vicken abajian and guy glaser for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine deficiencies of dollar_figure and dollar_figure in their and federal income taxes respectively following concessions we decide whether petitioners may deduct for those years net operating losses nols which purportedly arose in earlier years we hold they may not unless otherwise stated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact some facts were stipulated the stipulated facts and the accompanying exhibits are incorporated herein by this reference we find the stipulated facts accordingly petitioners are husband and wife and they resided in long beach california when their petition was filed in date petitioners and a third individual formed an s_corporation named gilliflower’s shoppe ltd gf i during date gf i opened a big_number square-foot retail store in sunnyside new york in date the carpeting inventory and leasehold improvements in that store were damaged by fire on date a second fire destroyed a wall in the store and the rest of the store’s inventory petitioners received no reimbursement as to the fires and the store operated at a loss in and the building in which the store was located later burned to the ground in date petitioners received no reimbursement as to this fire and the store closed permanently the record does not establish the income or loss of gf i for any of its taxable years nor does the record establish the amount of the income or loss of gf i that passed through to petitioners during petitioners formed a second s_corporation named gilliflower’s shoppe steinway street ltd gf ii in date gf ii opened a big_number square-foot retail store in astoria new york this store operated at a loss in and closed in date gf ii later opened two other stores the record does not establish the income or loss of gf ii for any of its taxable years nor does the record establish the amount of the income or loss of gf ii that passed through to petitioners on date petitioners filed a chapter petition in the name of gf ii in the united_states bankruptcy court for the eastern district of new york on the same date they filed in the same court a chapter petition in their own names on date they filed in that court a chapter petition in the name of gf i all three proceedings were converted to chapter proceedings on date and each of these proceedings was closed in or about petitioners reported on their through federal_income_tax returns the following negative amounts of adjusted_gross_income at the time of this filing petitioners each owned percent of the stock of gf ii also at that time gf ii reported in its filings that its assets and liabilities on date totaled dollar_figure and dollar_figure respectively at the time of this filing petitioners were the sole shareholders of gf i negative amounts of taxable_year adjusted_gross_income dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number included in these amounts were wages of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively the record does not establish the amounts that petitioners reported as their taxable_income for any of the years through nor does the record establish petitioners’ income either adjusted gross or taxable for years before for the subject years petitioners filed with the commissioner federal_income_tax returns using the filing_status of married filing joint_return they claimed on those respective returns deductions for nol carryovers of dollar_figure and dollar_figure neither the nor the return details the composition of the nol carryovers eg the amounts of the purported nols included within the reported nol carryovers or the years in which those nols purportedly arose petitioners ascertained their nol_carryover from each year after by deducting in full any nol_carryover to that year and treating the loss as shown on the taxable_income line of their federal_income_tax return for that year as the nol_carryover to the next year without taking into account the claimed nol carryovers to and petitioners reported total income for and of dollar_figure and dollar_figure respectively the commissioner determined in the notice_of_deficiency that petitioners were not entitled to deduct any part of the nol deductions claimed for and the notice_of_deficiency provides as to these determinations your loss flow-through from your s_corporation is limited to your basis for tax years beginning before date the period to which you can carry a net_operating_loss nol back i sec_3 tax years the period to which you can carry an nol forward i sec_15 tax years we disallowed your net_operating_loss_deduction because the carry-over period expired opinion petitioners made no attempt at trial or on brief to establish the composition of the nol carryovers at issue instead petitioners point to the notice_of_deficiency and argue for example petitioners ascertained their nol_carryover from to in the following manner first they claimed a deduction on their federal_income_tax return as other income a prior year carry-over of dollar_figure and they reported their adjusted_gross_income for that year as dollar_figure second they subtracted from the reported figure dollar_figure for itemized_deductions and dollar_figure for personal exemptions to arrive at taxable_income for and the nol_carryover to of dollar_figure that the commissioner did not in the notice_of_deficiency dispute that they had nol carryovers to and in the amounts so claimed petitioners conclude from their reading of the notice_of_deficiency that they may deduct the nols in the amounts claimed on the subject returns if they establish their basis in the s_corporations and that the carryover period for the nols has not expired when this case was tried on date respondent’s counsel in his opening statement stated specifically that the substantiation of the existence amounts and years of petitioners’ nols was in issue respondent also stated similarly in his trial memorandum served upon petitioners’ counsel on date sec_172 allows a taxpayer to deduct an nol for a taxable_year the amount of the nol deduction equals the sum of the nol carryovers plus nol carrybacks to that year sec_172 absent an election to the contrary an nol for any taxable_year must first be carried back years and then carried over years sec_172 and a taxpayer claiming an nol deduction for a taxable_year must file with his return for that year a concise statement setting forth the amount of the nol deduction claimed and all material and pertinent facts including in sec_172 was amended to generally require a 2-year carryback and a 20-year carryover for nols incurred in taxable years beginning after date neither party asserts that this amendment is applicable here and we conclude it is not a detailed schedule showing the computation of the nol deduction sec_1_172-1 income_tax regs sec_172 defines the term net_operating_loss as the excess of the deductions allowed by this chapter over the gross_income such excess shall be computed with the modifications specified in subsection d in the case of individuals such as petitioners the list of modifications in subsection d includes that no net_operating_loss_deduction shall be allowed that no deduction shall be allowed under sec_151 relating to personal exemptions and that the deductions allowable by this chapter which are not attributable to a taxpayer’s trade_or_business shall be allowed only to the extent of the amount of the gross_income not derived from such trade_or_business sec_172 and petitioners’ counsel acknowledged at trial that petitioners bear the burden_of_proof in this case petitioners as taxpayers attempting to deduct nols bear the burden of establishing both the existence of the nols and the amount of any nol that may be carried over to the subject years rule a 349_us_232 115_tc_605 25_tc_1100 revd and remanded on other grounds 259_f2d_300 5th cir such a deduction is a matter of legislative grace it is not a matter of right united_states v olympic radio television inc supra pincite 308_us_488 whereas petitioners argue that the composition of the nols is not in issue we conclude to the contrary respondent indicated both in his trial memorandum and in his opening statement at trial that petitioners’ substantiation of the existence amounts and years of the nols underlying the disputed nol carryovers was in issue moreover petitioners alleged in their petition as to each subject year that petitioners did have a sic n o l deduction as set forth on the income_tax return for the taxable_year or some greater amount emphasis added the fact that petitioners included in their pleading the phrase some greater amount indicates that they contemplated specifically that the court would redetermine the amount of the nol deduction for each year we also note that petitioners claim to have incurred nols in numerous years two of which are and and that we understand petitioners at the least to have acknowledged that part of the disputed nol carryovers is attributable to and nols in that and are both more than year sec_5 ms green testified vaguely that the nol carryovers consisted of losses from and and that these losses were attributable to operating losses the cost of selling goods the leasehold improvements and the investments petitioners acknowledged on brief that they continued to carry over to the subject years nols that arose in petitioners’ counsel stated at trial that this case is regarding a net_operating_loss that started out in before the first year in issue and that respondent determined in the notice_of_deficiency that the 15-year carryover period had expired we cannot fathom how petitioners could otherwise establish their entitlement to deduct any part of the subject nol carryovers were they not to substantiate the composition of those carryovers petitioners have made no attempt to substantiate their claimed deductions of nol carryovers and the record does not establish that any portion of an nol that petitioners incurred before was applied properly to or petitioners must prove not only that they had an nol in a year before but that a portion of an nol was properly deductible in and or see jones v commissioner supra see also sec_6001 sec_1_6001-1 e income_tax regs taxpayers must keep sufficient records to establish the amount of any item reported on their federal_income_tax returns although petitioners have consistently attempted to manifest on their tax returns for at least through that they were carrying over nols to those returns these representations are not enough for petitioners to meet their burden wilkinson v petitioners for example have failed to introduce any evidence establishing the years in which they purportedly incurred nols or the amount of those purported nols in fact petitioners calculated incorrectly the amounts of those represented nol carryovers eg petitioners included in continued commissioner 71_tc_633 jones v commissioner supra pincite petitioners’ burden requires at a minimum that they establish that they had an nol in at least one specified_taxable_year before they elected to forgo a carryback of that nol see sec_172 or if they made no such election the nol could not be fully applied against income in the taxable years immediately preceding the taxable_year of the nol the nol as adjusted by the amounts applied in carryback years could not be applied against income in the taxable years immediately and chronologically following the taxable_year of the nol and that is no more than taxable years after the taxable_year of the nol that they seek to apply in and is no more than taxable years after the taxable_year of the nol that they seek to apply in as we explained in lassiter v commissioner t c memo under a plain reading of sec_172 a taxpayer must first apply an nol loss to his third taxable_year preceding the loss then apply any remaining portion of that loss to his second taxable_year preceding the loss and then apply any portion of the loss that still remains to his taxable_year immediately preceding the loss if the nol is not continued those calculations a deduction for personal exemptions see sec_172 sec_172 allows a taxpayer to elect to relinquish the carryback period such an election must be made in a prescribed manner by the due_date including extensions for filing the taxpayer’s return for the nol year in which the election is to be in effect id fully absorbed in those carryback years or if the taxpayer elects under sec_172 to waive the carryback of the nol sec_172 mandates that the unabsorbed nol be carried forward to and applied in the first taxable_year postdating the loss sec_172 further mandates that this carryover procedure follow for each of the next years until the nol is applied in full with the exception of sec_172 and certain other specialized rules set forth in sec_172 none of which are applicable here the statute does not provide explicitly any rule that would allow a taxpayer to decline to apply an nol in the year which is next in line under the statutory scheme the record does not establish any of these requirements accordingly we sustain respondent’s determination as to this issue in full in so doing we note again that and are outside of the applicable 15-year period and that petitioners have chosen to structure the record so as not to allow us to attribute any specific_portion of the nol carryovers to years other than and we also note that any nol that petitioner incurred in could not be carried over to we also are unpersuaded that petitioners had basis in the s_corporations to support a deduction of any losses passed through to them from those corporations whereas ms green testified at trial that petitioners’ basis in the s_corporations totals dollar_figure we find that testimony incredible and unsupported by the record we decline to rely upon it we note however that even if petitioners had basis in those s_corporations the record does not establish the amount of any loss that the s_corporations may have incurred let alone the amount of any loss that passed through to petitioners all arguments made by the parties and not discussed herein have been rejected as meritless to reflect concessions decision will be entered under rule
